Citation Nr: 1214433	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-02 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel






INTRODUCTION

The Veteran had active service from December 1967 to October 1970, including service in the Republic of Vietnam.  This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) St. Louis, Missouri, Regional Office (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran contends that he is entitled to service connection for hypertension, to include as due to service-connected type II diabetes mellitus.  The RO initially denied the Veteran's service connection claim for hypertension in a rating decision dated September 2006 on the grounds that there was no diagnosis of or treatment for hypertension in service or within one year after discharge from service and no evidence linking the currently diagnosed hypertension to service-connected type II diabetes mellitus.  Following the submission of additional evidence, the RO continued the initial denial of the Veteran's claim in rating decisions dated March and July 2007.  The Veteran was notified of these decisions and provided his appellate rights.  He perfected this appeal.

The Veteran was afforded a VA examination in connection with the current claim in November 2006.  By the Veteran's own account, the onset of his hypertension occurred in 1986, while the onset of type II diabetes mellitus was 1994.  The diagnosis was essential hypertension.  According to the examiner, this disability was "not at least as likely as not" secondary to service-connected type II diabetes mellitus as the Veteran's microalbuminuria, blood urea nitrogen, and creatinine levels showed no evidence of diabetic nephropathy.  The examiner, however, failed to express an opinion on the extent to which the Veteran's hypertension was aggravated by his service-connected type II diabetes mellitus, if at all.

The Veteran underwent another VA examination in October 2010.  The Veteran's past medical history was significant for essential hypertension, chronic stage III kidney disease, and cerebrovascular accident.  A notation on the examination report indicated that the date of onset of the Veteran's essential hypertension was the 1990s, around the same time as the onset of his type II diabetes mellitus, according to the examiner.  The diagnosis was essential hypertension, fairly well-controlled with medication.  It was also noted that the Veteran had hypertensive heart disease.  The examiner provided no opinion regarding the etiology of the essential hypertension and its relationship to service or a service-connected disability. 

The Veteran subsequently submitted a statement in January 2009 in which he indicated that hypertension was not diagnosed until diabetes was diagnosed.  During the pendency of this appeal, service connection was granted for chronic kidney disease, posttraumatic stress disorder, peripheral neuropathy of the bilateral lower extremities, residuals of cerebrovascular accident, and erectile dysfunction.  Additionally, total disability rating based on individual unemployability due to a service-connected disability was assigned.  In light of the foregoing, the Veteran must be afforded a new VA examination on remand to determine the etiology of his currently diagnosed essential hypertension and its relationship to service or a service-connected disability.      

Finally, the July 2007 rating decision contains a reference to a "Social Security response" dated July 3, 2007.  The nature of the response is not discussed and based on the Board's review of the claims file, appears not to be included therein.  On remand, therefore, the RO must contact the Social Security Administration to obtain a complete copy of any and all adjudications and the records underlying any adjudication for disability benefits.  If no such records exist, information to that effect must be included in the claims file and the Veteran must be notified.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from October 2010 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After the above development is completed, the RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of the currently diagnosed hypertension and its relationship to service, if any.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the Veteran's currently diagnosed hypertension is related to the Veteran's military service, to include as due to any incident therein, or whether the currently diagnosed hypertension is proximately due to or aggravated by the Veteran's service-connected type II diabetes mellitus or any other service-connected disability.  The examiner must express this opinion with regard to each service-connected disability.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  The examination report must be returned to the examiner if it is deficient in any manner.

6.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand order, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

